UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4813


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD LEE ROCKETT, JR., a/k/a Richard L. Rockett, a/k/a
ABQ_Tbirds,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cr-00477-AJT-1)


Submitted:   April 27, 2011                   Decided:   May 31, 2011


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Brian Mizer,
Assistant Federal Public Defender, Caroline S. Platt, Research
and Writing Attorney, Alexandria, Virginia, for Appellant. Neil
H. MacBride, United States Attorney, Tracey Doherty-McCormick,
Jay V. Prabhu, Assistant United States Attorneys, Ferdose al-
Taie, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Lee Rockett, Jr., appeals his conviction after

a bench trial on one count of using a facility of interstate

commerce to attempt to induce a minor to engage in criminal

sexual activity, in violation of 18 U.S.C. § 2422(b) (2006).

Rockett   claims    on    appeal    that         the   district   court     abused    its

discretion    in    excluding       the      testimony       of     the     two   expert

witnesses who testified at trial.                 We affirm.

            Under Fed. R. Evid. 702, “[i]f scientific, technical,

or other specialized knowledge will assist the trier of fact to

understand    the   evidence       or   to       determine   a    fact    in   issue,   a

witness qualified as an expert by knowledge, skill, experience,

training, or education, may testify thereto in the form of an

opinion or otherwise.”         Fed. R. Evid. 702.                Rockett claims that

the district court excluded the testimony of Dr. Butters and

Bruce Koenig, experts who analyzed the Internet chat logs and

audio     recordings      of   conversations             Rockett      had      with     an

Alexandria, Virginia police detective posing as a thirteen- and

fourteen-year-old girl, when it ruled that their testimony was

“irrelevant” to the issue of whether Rockett believed he was

corresponding with a teenaged girl.                      In Rockett’s view, this

expert    testimony      bolstered      his       defense    that    he     lacked    the

specific intent to violate § 2422(b), and the district court

reversibly erred in excluding such testimony.

                                             2
                After    reviewing      the    record,       we    conclude       that     the

district        court    did    not   exclude        the   testimony        of    Rockett’s

experts.        Rather, the court allowed the testimony to be admitted

into evidence and simply concluded that Butters’ and Koenig’s

testimony was entitled to no weight on the issue of Rockett’s

subjective belief as to the age of the individual with whom

Rockett    was     corresponding.             Accord   United      States        v.   Fowler,

932 F.2d 306, 315 (4th Cir. 1991) (noting that the inquiry as to

whether a defendant acted with a specific intent to violate the

law is a factual issue that a trier of fact regularly decides).

An assessment of the weight, if any, to be accorded to Butters’

and Koenig’s testimony was properly within the province of the

district court acting as the trier of fact.                          See United States

v. Scheffer, 523 U.S. 303, 313 (1998) (“Determining the weight

and credibility of witness testimony . . . has long been held to

be   the   part     of   every    case    [that]       belongs       to   the     [trier    of

fact].”    (internal       quotation      marks      omitted));       see     also     United

States     v.    Esle,    743    F.2d    1465,      1474     (11th    Cir.       1984)   (“In

making . . . a determination [as to the weight, if any, it shall

give to expert testimony], a trial court as fact finder need not

be bound by expert testimony even if all of the witnesses are

presented        only     by    one     side.”       (internal        quotation          marks

omitted)),        overruled      on   other        grounds    by     United      States     v.

Blankenship, 382 F.3d 1110, 1122 n.23 (11th Cir. 2004).

                                               3
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decision process.



                                                                  AFFIRMED




                                    4